DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 11-12, and 14-15 are allowed.
The following is an examiner' s statement of reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein a first sound vibration transducer in the first sound vibration transducer pair is placed at an approximate center of a first face of the RF waveguide, and a second sound vibration transducer of the first sound vibration transducer pair is placed at an approximate center of a second face of the RF waveguide,
and
wherein a first sound vibration transducer in the second sound vibration transducer pair is placed at an approximate center of a first face of the RF waveguide, and a second sound vibration transducer of the second sound vibration transducer pair is placed at an approximate center of a second face of the RF waveguide, taken in combination with the limitations of claim 1.
	Claims 2 and 4-5 are allowed by virtue of their dependence from claim 1.

	Claim 11 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 12 and 14-15 are allowed by virtue of their dependence from claim 11.


Examiner Comment
	The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.
	
	The claim objections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863